Citation Nr: 9907595	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-28 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating under the provisions of 38 C.F.R. § 4.30 beyond 
November 30, 1992.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April, 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection is in effect for arthrodesis of the 
left wrist with a history of navicular fracture, evaluated as 
20 percent disabling.

2.  Left wrist arthrodesis and synovectomy was performed on 
August 14, 1992.  A temporary total convalescent rating was 
assigned for the period August 14, 1992 through November 30, 
1992.

3.  An additional period of convalescence through April 1993 
is shown to have been necessitated by the medical evidence.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating following surgery, from December 1,1992 
through April 30, 1993 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.30 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal is based on the RO's denial of an 
extension of a temporary total rating for convalescence 
beyond November 30, 1992.  The Board notes that the 
appellant's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  There is competent evidence of 
hospitalization for surgery related to a service connected 
disability with a recommended period of convalescence.  The 
RO has met its duty to assist the appellant in the 
development of his claim as well under 38 U.S.C.A. § 5107 
(West 1991).  Records were obtained from both the VA Medical 
Center and private medical treatment sources.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence that would 
be relevant to this claim.

The applicable regulation, 38 C.F.R. § 4.30 (1998), provides 
that a total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3), set forth below, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.

The inability to return to any employment would in fact show 
a need for continuing convalescence under 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

Service connection is in effect for arthrodesis of the left 
wrist with a history of navicular fracture, evaluated as 20 
percent disabling.

On August 14, 1992, the appellant underwent outpatient 
surgery.  Left wrist arthrodesis with synovectomy was 
performed.  A long-arm cast was applied to the left arm.  

In a rating action dated in January 1993, the RO granted a 
temporary total rating from August 14, 1992 through November 
30, 1992 for a period of convalescence under the provisions 
of 38 C.F.R. § 4.30.  As of December 1, 1992, the 20 percent 
evaluation was resumed.

Dr. Malerich submitted a letter dated in September 1992 that 
stated that from the date of surgery the appellant would be 
disabled in his estimation, approximately 8 months.

Treatment records from Dr. Malerich following surgery 
document complaints of left elbow pain through January 1993.  
In February 1993 his grip strength measured 10 pounds on the 
left and 120 pounds on the right.  In March 1993 his grip 
strength measured 20 pounds on the left and 120 pounds on the 
right.

A February 1993 letter from Dr. Malerich indicated that the 
appellant was still under his care and was still recuperating 
from his August 1992 surgery.  The appellant continued to 
have some discomfort in the extensor and flexor muscles of 
the forearm, counting the stiffness in his wrist.  He still 
had marked weakness of grip measuring 15 percent of normal on 
the left side.  The appellant would need continued care for 
probably another 3 months.

The appellant was evaluated in March 1993 by Dr. E.  His 
shoulder and elbow motion was functional on the left upper 
extremity.  Wrist motion and flexion extension was limited 
secondary to fusion.  He was unable to fully close his fist.  
He was referred for occupational therapy.

A July 1993 letter from Dr. Malerich stated that the 
appellant was in a convalescent period from November 18, 1992 
until April 7, 1993 after his fusion was consolidated.

A letter was submitted by S. J. who indicated she was an 
occupational therapist who treated the appellant six times 
between March 16, 1993 and April 9, 1993.  At his initial 
visit, the appellant had limited strength and use of the his 
left hand and upper extremity, increased pain in the left 
wrist, elbow and shoulder, and limited performance in self-
care activities with minimal assistance from the left hand.  
He was not using his left hand or arm functionally.  At the 
time of his discharge in April 1993, he was using his left 
upper extremity and hand for all daily functional activities 
except heavy lifting.

An April 1993 report from J. P., an occupational therapist, 
documented the appellant's discharge from occupational 
therapy services secondary to improved functional left grip 
strength and active range of motion of the left upper 
extremity.

At a VA examination conducted in October 1995 and pertaining 
to his thumb, the appellant reported that he had not worked 
since 1989 because of "other problems."  Numerous 
statements submitted by the appellant in support of another 
claim (not before the Board) for service connection for post-
traumatic stress disorder included statements that his 
unemployment is due to post-traumatic stress disorder 
symptoms.

The appellant testified before the Board in December 1998.  
The cast was removed from his left arm in November 1992.  For 
a while after he was not even able to straighten his arm.  He 
had no movement in his fingers at all.  He could not grip.  
By December 1992, he could start to move his fingers but his 
doctor felt that he needed some sort of physical therapy.  He 
had been doing heating and cooling odd jobs and could not 
return to work since he could not grip anything.  It was not 
until April 1993 that he regained enough function in his hand 
so that he could use it again.  He had received a temporary 
total rating from the date of his surgery through November 
1992, and believed it should be extended through April 1993 
in light of the statements that he submitted from his doctor.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is obliged to render its decision based on the evidence of 
record, and cannot substitute its own medical judgment.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Futch v. 
Derwinski, 2 Vet. App. 204, 207 (1992).

The appellant underwent qualifying treatment under 38 C.F.R. 
§ 4.30 in August 1992 for a service connected disability.  
Accordingly, the appellant was granted three months temporary 
total rating for convalescence.  

The Board finds that the appellant is entitled to an 
extension based on the evidence of record.  The competent and 
credible medical statements submitted by his surgeon, Dr. 
Malerich support a finding that the appellant was still 
convalescing as of a February 1993 letter.  Although his cast 
had been removed, the appellant still experienced pain and 
marked weakness in his grip.  There is no competent evidence 
of record that rebuts this finding.  

The Court has repeatedly established that the VA must make 
decisions based on the record.  This fact was again noted 
when the Court addressed the issue of a convalescence rating.  
The only evidence that addresses whether an extension should 
be granted favors the veteran.  Therefore, the Board accepts 
the evidence and grants the extension through April.

However, this same evidence does not demonstrate that an 
extension of the temporary total convalescent rating beyond 
April 30, 1993 is warranted.  In fact, the appellant sought 
only an extension through April 1993.  His testimony is 
consistent with the record.  See Foster v. Derwinski, 1 Vet. 
App. 393 (1991).  Therefore, there is a complete grant of the 
benefit sought.

Lastly, if the RO wants to dispute the opinion of a medical 
doctor, they are under an obligation to support the decision 
with evidence.


ORDER

An extension of a temporary total convalescent rating through 
April 30, 1993, under the provisions of 38 C.F.R. § 4.30 
(1998) is granted, subject to the laws and regulations 
governing the award and disbursement of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


